 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SEAN ALBERT SNELL,                                No. 2:18-cv-2719-EFB
11                       Plaintiff,
12           v.                                         ORDER
13    ANDREW SAUL, Commissioner of Social
      Security
14
                         Defendant.
15

16

17          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

18   (“Commissioner”) denying his application for a period of disability and Disability Insurance

19   Benefits (“DIB”) under Titles II of the Social Security Act. The parties have filed cross-motions

20   for summary judgment. ECF Nos. 9 & 14. For the reasons discussed below, plaintiff’s motion

21   for summary judgment is granted, the Commissioner’s motion is denied, and the matter is

22   remanded for further proceedings.

23   I.     Background

24          Plaintiff filed an application for a period of disability and DIB, alleging that he had been

25   disabled since December 31, 2013. Administrative Record (“AR”) 212-20. His application was

26   denied initially and upon reconsideration. Id. at 118-23, 125-30. A hearing was subsequently

27   held before administrative law judge (“ALJ”) Sheila Walters. Id. at 42-84. Plaintiff was

28   represented by counsel and testified. Id.
                                                       1
 1          On March 14, 2017, the ALJ issued a decision finding that plaintiff was not disabled
 2   under sections 216(i) and 223(d) of the Act.1 Id. at 17-30. The ALJ made the following specific
 3   findings:
 4      1. The claimant meets the insured status requirements of the Social Security Act through
 5         March 31, 2018.

 6      2. The claimant has not engaged in substantial gainful activity since December 31, 2013, the
           alleged onset date (20 CFR 404.1571 et seq.).
 7
            ***
 8

 9

10
            1
11             Disability Insurance Benefits are paid to disabled persons who have contributed to the
     Social Security program, 42 U.S.C. §§ 401 et seq. Supplemental Security Income (“SSI”) is paid
12   to disabled persons with low income. 42 U.S.C. §§ 1382 et seq. Under both provisions,
     disability is defined, in part, as an “inability to engage in any substantial gainful activity” due to
13   “a medically determinable physical or mental impairment.” 42 U.S.C. §§ 423(d)(1)(a) &
     1382c(a)(3)(A). A five-step sequential evaluation governs eligibility for benefits. See 20 C.F.R.
14
     §§ 423(d)(1)(a), 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The
15   following summarizes the sequential evaluation:

16                           Step one: Is the claimant engaging in substantial gainful
                    activity? If so, the claimant is found not disabled. If not, proceed
17                  to step two.
                             Step two: Does the claimant have a “severe” impairment?
18
                    If so, proceed to step three. If not, then a finding of not disabled is
19                  appropriate.
                             Step three: Does the claimant’s impairment or combination
20                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically
21                  determined disabled. If not, proceed to step four.
22                           Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step
23                  five.
                             Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Yuckert, 482 U.S. at 146 n.5. The Commissioner bears the burden if the sequential
28   evaluation process proceeds to step five. Id.
                                                      2
 1   3. The claimant has the following severe impairments: Degenerative disc disease of the
        cervical spine, status-post cervical surgery in 2003 and 2010, obesity, depression, and
 2      anxiety (20 CFR 404.1520(c)).
 3
        ***
 4
     4. The claimant does not have an impairment or combination of impairments that meets or
 5      medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
        P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).
 6
        ***
 7
     5. After careful consideration of the entire record, the undersigned finds that the claimant has
 8      the residual functional capacity to perform less than the full range of light work as defined
 9      in 20 CFR 404.1567(b). He is able to lift and carry ten pounds frequently and twenty
        pounds occasionally. The claimant is able to sit for about six hours of an eight-hour
10      workday. He is able to stand and/or walk for about six hours of an eight-hour workday.
        The claimant is unable to climb ladders, ropes, and scaffolds. He is able to occasionally
11      climb ramps and stairs. The claimant is able to occasionally stoop, kneel, crouch, and
        crawl. He is able to occasionally reach overhead. The claimant is able to frequently
12
        perform fine and gross manipulation. He is limited to occasional exposure to odors fumes
13      gases [sic] and other airborne pulmonary irritants. The claimant is able to perform simple,
        repetitive tasks. He is limited to no more than occasional interaction with supervisors,
14      coworkers, and the public.

15      ***
16   6. The claimant is unable to perform any past relevant work (20 CFR 404.1565).
17      ***
18
     7. The claimant was born [in] 1962 and was 51 years old, which is defined as an individual
19      closely approaching advanced age, on the alleged disability onset date (20 CFR
        404.1563).
20
     8. The claimant has at least a high school education and is able to communicate in English
21      (20 CFR 404.1564).
22
     9. Transferability of job skills is not material to the determination of disability because using
23      the Medical-Vocational Rules as a framework supports a finding that the claimant is “not
        disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
24      CFR Part 404, Subpart P, Appendix 2).
25
     10. Considering the claimant’s age, education, work experience, and residual functional
26       capacity, there are jobs that exist in significant numbers in the national economy that the
         claimant can perform (20 CFR 404.1569 and 404.1569(a)).
27
        ***
28
                                                    3
 1          11. The claimant has not been under a disability, as defined in the Social Security Act, from
                December 31, 2013, through the date of this decision (20 CFR 404.1520(g)).
 2

 3   Id. at 19-30.
 4             Plaintiff’s request for Appeals Council review was denied on September 13, 2018, leaving
 5   the ALJ’s decision as the final decision of the Commissioner. Id. at 1-7.
 6   II.       Legal Standards
 7             The Commissioner’s decision that a claimant is not disabled will be upheld if the findings
 8   of fact are supported by substantial evidence in the record and the proper legal standards were
 9   applied. Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d 968, 973 (9th Cir. 2000);
10   Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999); Tackett v. Apfel,
11   180 F.3d 1094, 1097 (9th Cir. 1999).
12             The findings of the Commissioner as to any fact, if supported by substantial evidence, are
13   conclusive. See Miller v. Heckler, 770 F.2d 845, 847 (9th Cir. 1985). Substantial evidence is
14   more than a mere scintilla, but less than a preponderance. Saelee v. Chater, 94 F.3d 520, 521 (9th
15   Cir. 1996). “‘It means such evidence as a reasonable mind might accept as adequate to support a
16   conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.
17   N.L.R.B., 305 U.S. 197, 229 (1938)).
18             “The ALJ is responsible for determining credibility, resolving conflicts in medical
19   testimony, and resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.
20   2001) (citations omitted). “Where the evidence is susceptible to more than one rational
21   interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.”
22   Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).
23   III.      Analysis
24             Plaintiff contends that the ALJ committed two errors in finding that he was not disabled.
25   First, he argues that the ALJ erred in rejecting opinions addressing his mental functioning from
26   treating and examining sources in favor of opinions from non-examining physicians. Second, he
27   argues the ALJ improperly failed to order a consultative examination to evaluate his physical
28
                                                          4
 1   limitations. ECF No. 9-1 at 14-24. For the reasons provided below, the court agrees with
 2   plaintiff’s first argument and remands the case on this basis. Accordingly, it declines to address
 3   plaintiff’s remaining argument.
 4           A.     Background
 5           In December 2016, plaintiff’s treating physician, Dr. Corey Brink, completed a medical
 6   source statement. AR 475-477. Dr. Brink diagnosed plaintiff with major depression disorder,
 7   with symptoms of depressed mood, anhedonia, low energy, insomnia, anxiety and avoidance of
 8   responsibilities. Id. at 473. It was his opinion that plaintiff had a good ability to relate to co-
 9   workers and interact with supervisors; a good to fair ability to understand, remember, and carry
10   out simple job instructions; and a fair ability to deal with the public. Id. at 476-77. Dr. Brink also
11   opined that plaintiff had a fair to poor ability to function independently and poor to no ability to
12   deal with work stressors, maintain attention/concentration, behave in an emotionally stable
13   manner, relate predictably in social situations, and demonstrate reliability. Id. He also
14   concluded that plaintiff’s impairments would cause him to be absent more than three times a
15   month. Id. at 477.
16           Plaintiff also underwent a comprehensive psychiatric evaluation, which was completed by
17   examining psychologist Dr. M. Giannuli, Ph.D. Id. at 369-75. Based on that evaluation, Dr.
18   Giannuli opined that plaintiff could perform simple and repetitive tasks but was moderately
19   impaired in his ability to perform detailed and complex tasks, interact with coworkers and the
20   public, and perform work activities on a consistent basis. Id. at 374. Dr. Giannuli also concluded
21   that plaintiff had marked impairments in maintaining regular attendance, completing a normal
22   workday and work week without interruptions from a psychiatric condition, and dealing with the
23   usual stress encountered in the workplace. Id. at 374-75.
24           The record also contains opinions from two non-examining physicians, Dr. B. Smith and
25   Dr. H. Amado. Id. at 95-96, 110-11. Based on their review of plaintiff’s medical records, both
26   physicians concluded that plaintiff could perform tasks involving short instructions without the
27   need for additional support, and he could maintain attention in two-hour increments. Id.
28   /////
                                                         5
 1          In assessing plaintiff’s residual functional capacity, the ALJ adopted the opinions
 2   provided by Dr. Smith and Dr. Amado and rejected significant portions of Dr. Brick (treating)
 3   and Dr. Giannuli’s (examining consultative) opinions. AR 27-28.
 4          B.      Relevant Legal Standards
 5          The weight given to medical opinions depends in part on whether they are proffered by
 6   treating, examining, or non-examining professionals. Lester v. Chater, 81 F.3d 821, 834 (9th Cir.
 7   1995). Ordinarily, more weight is given to the opinion of a treating professional, who has a
 8   greater opportunity to know and observe the patient as an individual. Id.; Smolen v. Chater, 80
 9   F.3d 1273, 1285 (9th Cir. 1996). An ALJ may reject an uncontradicted opinion of a treating or
10   examining medical professional only for “clear and convincing reasons that are supported by
11   substantial evidence.” Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). In
12   contrast, a contradicted opinion of a treating or examining medical professional may be rejected
13   for “specific and legitimate” reasons that are supported by substantial evidence. Id. “The ALJ
14   can meet this burden by setting out a detailed and thorough summary of the facts and conflicting
15   evidence, stating his interpretation thereof, and making findings.” Revels v. Berryhill, 874 F.3d
16   648, 654 (9th Cir. 2017) (quoting Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)).
17          C.      Discussion
18          In her decision, the ALJ provided several reasons for according minimal weight to Dr.
19   Brink’s opinion, none of which were legally sufficient.
20          The ALJ first noted that Dr. Brink began treating plaintiff in October 2016—just two
21   months prior to rendering his opinion—and stated that the record contained scant evidence of
22   mental health treatment prior to October 2016. AR 28. The length of the treating relationship is
23   an appropriate consideration in evaluating the weight a treating opinion should be accorded. See
24   20 C.F.R. § 404.1527(c)(2)(i). But a limited treating relationship alone cannot support an ALJ’s
25   rejection of a treating opinion. See, e.g., Durham v. Colvin, Case No. CV 15-00567-RAO, 2015
26   WL 9305627, at *5 (C.D. Cal. Dec. 21, 2015) (while “the regulations permit an ALJ to consider
27   the length and frequency of the treatment relationship,” this is only “one . . . factor” and “is not
28   alone a specific and legitimate reason to give [a treating physician’s] opinions less weight.”). As
                                                         6
 1   discussed further below, none of the ALJ’s other reasons justify rejecting Dr. Brink’s treating
 2   opinion.
 3          Plaintiff’s failure to seek mental health treatment earlier does not justify rejecting Dr.
 4   Brink’s opinion. As the U.S. Court of Appeals for the Ninth Circuit has explained, because
 5   “mental illness is notoriously underreported and . . . ‘it is a questionable practice to chastise one
 6   with a mental impairment for the exercise of poor judgment in seeking rehabilitation.’”
 7   Regennitter v. Comm’s Soc. Sec. Admin., 166 F.3d 1294, 1299-1300 (9th Cir. 1999) (quoting
 8   Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir. 1996)).
 9          The ALJ also gave reduced weight to Dr. Brink’s opinion because it appeared that the
10   physician relied heavily on plaintiff’s subjective complaints rather than clinical observations or
11   findings. AR 28. Generally, the opinion of a treating physician may be rejected where it is
12   premised primarily on plaintiff’s subjective complaints and the ALJ properly discounted
13   plaintiff’s credibility. Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001). But this rule
14   does not apply in the same manner to opinions assessing mental limitations. As the Ninth Circuit
15   has explained:
16                    Psychiatric evaluations may appear subjective, especially compared
                      to evaluation in other medical fields. Diagnoses will always depend
17                    in part on the patient’s self-report, as well as on the clinician’s
                      observations of the patient. But such is the nature of psychiatry . . . .
18                    Thus, the rule allowing an ALJ to reject opinions based on self-
                      reports does not apply in the same manner to opinions regarding
19                    mental illness.
20   Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017).
21          While Dr. Brink certainly relied, at least to some degree, on plaintiff’s subjective
22   statements, it does not appear that his opinion was exclusively based on plaintiff’s self-reports.
23   Indeed, Dr. Brink noted that plaintiff had depressed mood, low energy, and was very anxious.
24   AR 476.
25          The ALJ also concluded that Dr. Brink’s opinion was inconsistent with treatment notes
26   reflecting that plaintiff’s symptoms were generally controlled with medication and symptoms.
27   AR at 28; see Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006)
28   (impairments effectively controlled by medication are not disabling for purposes of disability
                                                          7
 1   benefits). The record, however, does not support the ALJ’s finding. Although plaintiff reported
 2   in mid-October 2016 that he thought his medication was helping (id. at 463), it was noted at the
 3   following appointment that plaintiff had “had a difficult week” and experienced extreme anxiety
 4   (id. at 464). In late October and early November, plaintiff reported that he was generally doing
 5   well, although he continued to report having difficult days. Id. at 465-66. He also reported
 6   improvement in his mood and that he was able to manage his frustration better. Id. at 388. In
 7   mid-November, plaintiff did not report any significant symptoms and noted that he was able to
 8   manage his anxiety and depression “relatively well.” Id. at 467-68. But in late November and
 9   early December 2016, it was noted that plaintiff had significant increases in his symptoms of
10   depression and anxiety and was experiencing “intrusive suicidal thoughts.” Id. at 388, 469.
11          Contrary to the ALJ’s conclusion, these records do not support the finding that plaintiff’s
12   symptoms were generally controlled with medication and therapy. Instead, they reflect short
13   periods of improvement, which does not provide a basis for rejecting Dr. Brink’s opinion.
14   Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014) (“Cycles of improvement and debilitating
15   symptoms are a common occurrence, and in such circumstances it is error for an ALJ to pick out
16   a few isolated instances of improvement over a period of months or years and to treat them as a
17   basis for concluding a claimant is capable of working.”); see also Rodriguez v. Bowen, 876 F.2d
18   759, 763 (9th Cir. 1989) (“The ALJ’s conclusion that Rodriguez was responding to treatment also
19   does not provide a clear and convincing reason for disregarding Dr. Pettinger’s opinion. No
20   physician opined that any improvement would allow Rodriguez to return to work”).
21          Lastly, the ALJ stated that “it is significant that [Dr. Brink] does not mention what effect
22   the claimant’s almost daily use of alcohol and recreational drugs may have on his mental
23   functioning.” AR 28. But the ALJ does not explain why it was significant that Dr. Brink did not
24   provide explicit findings regarding the impact of plaintiff’s substance use. The ALJ’s failure to
25   do so is troubling given that: (1) Dr. Brink was aware that plaintiff used marijuana almost daily
26   and consumed one to two alcoholic drinks several nights a week (id. at 388); (2) neither Dr. Brink
27   nor any other physician concluded that plaintiff’s substance use impacted his ability to work or
28   exacerbated his mental impairments; and (3) the ALJ did not specifically conclude that plaintiff’s
                                                       8
 1   substance use impacted his ability to work. Accordingly, Dr. Brink’s failure to specifically
 2   explain how substance use impacted plaintiff’s functional limitations is not a specific and
 3   legitimate reason for discounting his opinion.
 4           The ALJ’s rejection of Dr. Giannuli’s opinion that plaintiff had marked limitations is
 5   equally deficient. The ALJ proffered four reasons for giving reduced weight to Dr. Giannuli’s
 6   opinion. First, the ALJ found that the opinion was inconsistent with plaintiff’s fairly wide range
 7   of daily activities. AR at 28. But the activities reported by plaintiff, and summarized in the
 8   ALJ’s decision, were quite limited. As noted by the ALJ, plaintiff reported the ability to attend to
 9   his hygiene, prepare simple meals and do household chores, shop, drive, and go out with friends.
10   Id. The ability to perform these limited activities is not inconsistent with Dr. Giannuli’s opinion
11   as to plaintiff’s marked limitations. Id. at 374-75. As one appeals court has persuasively
12   observed:
13                  The critical differences between activities of daily living and
                    activities in a full-time job are that a person has more flexibility in
14                  scheduling the former than the latter, can get help from other persons
                    ... and is not held to a minimum standard of performance, as she
15                  would be by an employer. The failure to recognize these differences
                    is a recurrent, and deplorable, feature of opinions by administrative
16                  law judges in social security disability cases.
17   Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012); see Trevizo v. Berryhill, 871 F.3d 664, 682
18   (9th Cir. 2017) (“[M]any home activities are not easily transferable to what may be the more
19   grueling environment of the workplace, where it might be impossible to periodically rest or take
20   medication.”); cf. Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014) (“We have repeatedly
21   warned that ALJs must be especially cautious in concluding that daily activities are inconsistent
22   with testimony about pain, because impairments that would unquestionably preclude work and all
23   the pressures of a workplace environment will often be consistent with doing more than merely
24   resting in bed all day.”). The assertion by the ALJ that these listed activities are inconsistent with
25   Dr. Giannuli’s opinion that the plaintiff has marked limitations in maintaining regular attendance,
26   completing a normal workday and work week without interruptions from a psychiatric condition,
27   and dealing with the usual stress encountered in the workplace is unsupported by the record.
28   /////
                                                        9
 1          In the same vein, the ALJ improperly rejected Dr. Giannuli’s opinion based on evidence
 2   plaintiff attempted to look for work and start a business 2015 and helped his spouse with her
 3   business in late 2016. AR 28. Plaintiff testified that he wanted to work and had tried to start his
 4   own business selling wine. Id. at 56. His efforts to start his business were limited to applying for
 5   a business license and alcohol license and printing business cards. Id. Plaintiff also attempted “to
 6   do some surveys one day,” but he was unable to make it through the day due to pain. Id.
 7   Consequently, he abandoned his endeavor to start his business. Plaintiff’s ability to perform these
 8   limited activities are not inconsistent with Dr. Giannuli’s opinion that plaintiff was significantly
 9   impaired in maintaining attendance, completing a normal workday, and dealing with stress.
10          Nor does the limited evidence regarding plaintiff’s involvement in his spouse’s business
11   support the ALJ’s rejection of Dr. Giannuli’s opinion. Treatment notes from late 2016 reflect that
12   plaintiff was “helping wife with the ordering for her store” and was able to do “small things
13   around the house and for wife’s shop.” Id. at 465-466. These treatment notes, however, were
14   from periods of temporary improvement in plaintiff’s mental health symptoms. See generally id.
15   at 463-71. But more significantly, the record is devoid of details regarding the activities plaintiff
16   performed for his spouse’s business. Absent details regarding the frequency or mental demands
17   of these activities, these tasks cannot serve as a basis for rejecting Dr. Giannuli’s opinion. See
18   Trevizo 871 F.3d at 676 (holding that ALJ erred in rejecting treating opinion based on claimant’s
19   childcare activities because “[t]he ALJ did not develop a record regarding the extent to which and
20   the frequency with which Trevizo picked up the children, played with them, bathed them, ran
21   after them . . . . The only childcare responsibilities identified at the hearing were one-off events,
22   such as taking the children to the doctor or attending hearings (often by phone). Absent specific
23   details about Trevizo’s childcare responsibilities, those tasks cannot constitute ‘substantial
24   evidence’ inconsistent with Dr. Galhotra’s informed opinion . . . .”).
25          The ALJ also concluded that the marked limitations assessed by Dr. Giannuli were not
26   supported by the medical record. AR 28. But the ALJ does not explain how Dr. Giannuli’s was
27   contrary to the medical evidence of record. An ALJ may satisfy her burden of providing specific
28   and legitimate reasons for rejecting a contradicted medical opinion “by setting out a detailed and
                                                        10
 1   thorough summary of the facts and conflicting clinical evidence, stating his interpretation thereof,
 2   and making findings.” Embrey v. Bowen, 849 F.2d 418, 421 (9th Cir.1988). As explained by the
 3   Ninth Circuit:
 4                    To say that medical opinions are not supported by sufficient
                      objective findings does not achieve the level of specificity our prior
 5                    cases have required even when the objective factors are listed
                      seriatim. The ALJ must do more than offer his own conclusions. He
 6                    must set forth his own interpretation and explain why he, rather than
                      the doctors, are correct.
 7

 8   Regenniter v. Comm’r of Soc. Sec. Admin., 166 F.3d 1294, 1299 (9th Cir. 1999).
 9           Here, the ALJ failed to cite, much less discuss, any evidence contradicting Dr. Giannuli’s
10   opinion that plaintiff has marked limitations. Instead, she offered only her conclusion that the
11   opinion was unsupported by the medical evidence of record, which fails to satisfy the specific and
12   legitimate standard.
13           The ALJ last reason—that Dr. Giannuli failed to give specific reasons or refer to clinical
14   observations to support the marked limitations—is also unsupported by the record. The form
15   completed by Dr. Giannuli provides an explanation for nearly all of the functional limitations
16   assessed. For instance, Dr. Giannuli stated that plaintiff had marked limitations in maintaining
17   regular attendance, completing a normal workday, and dealing with work-related stress due to his
18   depressed mood and suicidal ideations. Id. at 374. Dr. Giannuli also explained that plaintiff’s
19   symptoms appeared “to be in the severe range due to his frequent suicide ideation.” Id. Thus,
20   contrary to the ALJ’s contention, Dr. Giannuli provided an explanation for the limitations he
21   assessed.
22           Accordingly, the ALJ failed to provide legally sufficient reasons for rejecting Dr. Brink
23   and Dr. Giannuli’s opinions. The matter will therefore be remanded for further consideration.
24   Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“A district court may reverse the
25   decision of the Commissioner of Social Security, with or without remanding the case for a
26   rehearing, but the proper course, except in rare circumstances, is to remand to the agency for
27   additional investigation or explanation.”) (internal quotes and citations omitted).
28   /////
                                                        11
 1   IV.    Conclusion
 2          Accordingly, it is hereby ORDERED that:
 3          1. Plaintiff’s motion for summary judgment (ECF No. 9) is granted;
 4          2. The Commissioner’s cross-motion for summary judgment (ECF No. 14) is denied;
 5          3. The matter is remanded for further administrative proceedings consistent with this
 6   order; and
 7          4. The Clerk is directed to enter judgment in plaintiff’s favor and close the case.
 8   DATED: March 18, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      12
